Citation Nr: 1043443	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,606.00 to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1972 to September 
1975 and from April 1979 to May 1996.  His report of discharge in 
May 1996 shows he retired with over 20 years of active service 
and three years of inactive service.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a Decision on Waiver of Indebtedness rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The record reveals that the Veteran requested a travel board 
hearing in conjunction with his appeal.  The hearing was 
originally scheduled for June 17, 2009.  The Veteran requested 
postponement of the hearing which was rescheduled for November 
19, 2009.  The Veteran did not report to the scheduled hearing 
and he has not asked that the hearing be rescheduled.  Therefore, 
the request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  In May 1997, the Veteran was awarded an additional 
compensation allowance for a spouse.

2.  In August 2001, he and his first spouse were divorced.  

3.  The Veteran married his second spouse on February [redacted], 2003.  

4.  The record shows that he first notified the RO of his August 
2001 divorce and February 2003 remarriage when he contacted the 
RO in May 2006.  

5.  The RO retroactively terminated the additional compensation 
allowance paid to the Veteran for his first spouse from September 
1, 2001 to May 31, 2006, resulting in an overpayment of 
compensation benefits in the amount calculated as $3,606.00.

6. There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the Veteran in the 
creation of the $3,606.00 indebtedness.

7.  The Veteran was partially at fault in the creation of the 
overpayment charged for the period from September 1, 2001 to 
February 16, 2003; repayment of this amount would not result in 
undue financial hardship to the Veteran or deprive him of the 
basic necessities of life, nor would it defeat the purpose for 
which the benefits were intended, and failure to recover this 
portion of the overpaid benefits would result in unfair gain to 
the Veteran.

9.  Collection of the overpayment from February [redacted], 2003 to May 
31, 2006 would defeat the purpose for which the benefits were 
intended, would not result in unfair gain to the Veteran, and 
would violate principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the calculated 
amount of $3,606.00 is a valid indebtedness.  38 U.S.C.A. § 
5112(b) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2010).

2.  Recovery of the remainder of the compensation overpayment 
indebtedness, created during the period of September 1, 2001 to 
February 16, 2003, does not violate principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2010). 

3.  A partial waiver of the Veteran's compensation overpayment 
indebtedness from February [redacted], 2003 to May 31, 2006, is 
consistent with the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A.  §§ 5100, 5103, 5103A and 38 C.F.R. § 3.159.  
These provisions, however, are inapplicable to claims such as the 
one decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (CAVC) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the notice and duty to assist provisions are 
relevant to a different Chapter (i.e. Chapter 51).  Therefore, 
discussion of VA's duties to notify and assist is not for 
application in this matter.  
 
Notwithstanding the fact that the notice and development 
provisions are not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the appellant 
has had a fair opportunity to present arguments and evidence in 
support of his challenge to the validity of the overpayment and 
whether he is entitled to a waiver of the overpayment.  The Board 
recognizes that the March 2010 remand directed the RO/AMC to 
provide notice of what is required to establish that he informed 
the RO of the divorce and remarriage and the adoption of his 
daughter in 2004.  The Board finds that the May 2010 supplemental 
statement of the case explained what the Veteran would need to 
submit to show that he notified VA of his divorce and adoption of 
his child and referred to the May 2007 Statement of the Case for 
the laws and regulations applicable to waivers.  As such, the 
Board finds that the remand directives have been substantially 
completed and, therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 
Vet. App. 97 (2008).  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case.



LAW AND ANALYSIS

In August 2001, the Veteran and his spouse were divorced.  
Although the Veteran claims that he notified the RO of his 
divorce shortly thereafter, there is no record of such a 
notification in the claims file and he thereafter continued to 
collect an additional allowance for a spouse in his monthly VA 
compensation.

By way of a March 2006 report of contact form, the Veteran 
reported that he was no longer married to his first spouse and 
was remarried on February [redacted], 2003.  

In May 2006, the Veteran submitted a declaration of dependents 
stating that he was remarried on February [redacted], 2003 and adopted a 
daughter in September 2004.    

By way of an April 2006 notification letter, the Veteran was 
notified of a proposed retroactive reduction in his compensation 
benefits, effective September 1, 2001, the first of the month 
following the divorce, to reflect the fact that he had received 
an additional allowance for her from that date.  See 38 C.F.R. § 
3.501(d)(1).  The Veteran was notified that this retroactive 
action resulted in an overpayment of benefits which was subject 
to repayment.

The Veteran requested a waiver of recovery of the overpayment, 
claiming that he was not at fault in creating the overpayment at 
issue, as he had timely notified VA of his August 2001 divorce.  
He also claimed that he would experience financial hardship if he 
was forced to repay his debt to VA.  In support of his claim, he 
submitted a Financial Status report in July 2006, showing his 
monthly net income, including that of his spouse was $5,535.64 
and that his monthly expenses including payments on various 
installment debts was $5,654.04.  

In an August 2006 decision, the Committee on Waivers and 
Compromises determined that the Veteran was at fault for creation 
of the debt.  Although the Veteran stated that he informed VA of 
the divorce in 2001, he should have known that he was being 
overpaid when the VA benefits did not reduce or terminate.  He 
was found to have financially gained at government expense and no 
financial hardship was found.  The repayment of the debt was 
found to not defeat the benefit's purpose.  Therefore, the waiver 
request was denied.  

The Veteran disagreed with the RO determination.  He has 
contended that he notified VA of his divorce in 2001 and, 
therefore, the debt is not valid due to VA's administrative 
error.    

The Court has held that the issue of the validity of a debt is a 
threshold determination which must be made prior to a decision on 
a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. 
No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In that regard, the Board notes that under 38 U.S.C. § 
5112(b)(10), the effective date of a reduction or discontinuance 
of compensation by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date of 
last payment.  See also 38 C.F.R. § 3.500(b)(2).  The Court noted 
that, '[s]tated another way, when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award.'  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Thus, the initial question presented on appeal in this 
case is whether the overpayment at issue was due solely to error 
on the part of VA.

Sole administrative error may be found to occur in cases where 
the Veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, such error contemplates that 
neither the Veteran's actions nor his failure to act contributed 
to payment pursuant to an erroneous award.  38 U.S.C.A.                              
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, the Veteran claims that he contacted VA regarding 
his divorce in 2001. However, there is no objective evidence of 
record to support these contentions.  In a case such as this, the 
administrative presumption of regularity applies.  The 
presumption of regularity supports the official acts of public 
officers and absent clear evidence to the contrary, the Court 
presumes that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 
307 (1992).

While the Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically held 
that a statement such as the one of this Veteran, standing alone, 
is not sufficient to rebut the presumption of regularity in RO 
operations.  The Veteran's contention that he provided 
notification of his divorce decree to VA in 2001, standing alone, 
is insufficient evidence to rebut the presumption of regularity.

In this case, the Veteran claims that he had no actual knowledge 
that he was being paid an additional allowance for his ex-spouse.  
However, because he continued to receive the same monthly 
payment, he should have known that his payments had not been 
reduced to reflect the loss of a dependent spouse.  Thus, the 
Veteran clearly should have reasonably known of the erroneous 
payment.  Thus, the Board must find that he had either 
constructive or actual knowledge of the erroneous payment.

Because the Veteran knew or should have been aware that he was 
erroneously receiving an additional allowance for a dependent 
spouse, he should have contacted VA to correct the error.  
Because he continued to accept the erroneous payment, however, 
his failure to act contributed to the overpayment.  In view of 
the foregoing, the Board must find that the overpayment at issue 
in this case was not due to sole administrative error and is, 
consequently, a valid debt.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).  

With respect to the validity of the amount of the debt, the Board 
recognizes that the caes was remanded in March 2010 to complete 
all actions necessary to determine if the debt was properly 
created to include an audit of the military retirement benefits 
received throughout the period of time under appeal and 
consideration of the laws concerning concurrent receipt of 
military retirement pay and VA disability benefits pay.  The 
record shows that the RO had performed an audit in 2007 and 
determined that the proper amount of the debt was $3,606.00.  In 
a March 2010 internal memorandum and in the May 2010 supplemental 
statement of the case, it was determined that the amount of the 
debt was valid and the Veteran was notified to provide any 
information regarding his retirement pay to allow for another 
audit.  However, the Veteran did not submit any information 
regarding his military retirement benefits.  The Board also 
recognizes that the Veteran has not questioned the accuracy of 
the amount of the debt.  Thus, the Board finds that the RO 
substantially completed the remand directives.  See Dyment v. 
West, 13 Vet. App. 141 (1999 (although under Stegall VA is 
required to comply with remand orders, substantial compliance, 
not absolute compliance, is required).  Because the Veteran has 
not otherwise questioned the validity of the amount of the debt 
at issue here, and because the Board is satisfied that it was 
properly created, the question of the validity of the amount of 
the debt need not be examined further.  See Schaper, supra.

The next issue for consideration is whether the $3,606.00 
overpayment at issue in this case should be waived.  In this 
respect, recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.   
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In other 
words, any indication that a claimant committed fraud, 
misrepresentation of a material fact, or bad faith in connection 
with his receipt of VA benefits precludes the Board from granting 
a waiver of recovery of the overpayment.  This parallels the 
'clean hands' doctrine familiar in equity cases; only if a 
Veteran is free from all taint of fraud in connection with his 
claim for benefits may waiver on account of 'equity and good 
conscience' be considered.  See Farless v. Derwinski, 2 Vet. App. 
555 (1992).

In this case, the Committee has determined that the Veteran was 
free from fraud, misrepresentation or bad faith in the creation 
of the instant overpayment.  The Board will not revisit that 
issue, and as such, tacitly concurs with the Committee 
determination in this respect.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board has conceded that his actions did not 
represent fraud, misrepresentation or bad faith, the next issue 
to be addressed is whether a collection of the debt from the 
Veteran would be contrary to the principles of equity and good 
conscience.

The applicable regulation provides that the standard of 'equity 
and good conscience' will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the Government's 
rights.  38 C.F.R. § 1.965(a).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between the 
debtor and VA; whether recovery of the overpayment would cause 
undue financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat the 
purpose for which it was intended.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2010).

In considering these factors, the Board initially finds that the 
fault in the creation of the overpayment at issue lies with the 
Veteran.  As discussed above, the Veteran was divorced in 2001 
and VA had no actual or constructive knowledge of that change in 
dependency status until 2006.  As the Veteran continued to accept 
an additional allowance for his ex-spouse to which he knew or 
should have know that he was not entitled, the Veteran bears 
significant responsibility in the creation of the debt.   

The next element to be considered regards 'undue hardship,' 
described as '[w]hether collection would deprive debtor or family 
of basic necessities.'             38 C.F.R. § 1.965(a)(3).  At 
the time he submitted his Financial Status Report in July 2006, 
the Veteran's monthly net income, including that of his spouse, 
was $5,535.64 and his monthly expenses including payments to 
other debt collectors was $5,654.04.  In addition, the Veteran's 
Financial Status Report submitted in May 2010, shows a monthly 
net income of $7,419.41, including that of his spouse, and total 
monthly expenses of $6,789.75, including that of his family and 
payments to other debt collectors.  The total for food and 
shelter expenses per month was listed as $2,583.10.  Based on the 
evidence of record, therefore, the Board finds that the surplus 
in the Veteran's monthly income is indicative of his ability to 
repay his debt to VA.  His assertions regarding his other debts 
have been carefully considered; however, the Board finds that his 
indebtedness to the Government should be afforded the same 
attention he provides his other creditors.

The next element to be considered concerns whether recovery of 
the overpayment at issue would defeat the purpose for which the 
benefits were intended.  38 C.F.R.             § 1.965(a)(4).  In 
this case, the additional allowance paid to the Veteran was 
intended to provide him with increased benefits for the purpose 
of providing for a dependent spouse.  Here, the record is clear 
that the Veteran, in fact, had a dependent spouse as of February 
[redacted], 2003.  Thus, the Board finds that collection of the debt for 
the period from February [redacted], 2003 to May 31, 2006 would defeat 
the purpose of compensating the Veteran for such dependent.  

On the other hand, the record indicates that the Veteran was not 
married from September 1, 2001 to February 16, 2003 and did not 
notify VA of his subsequent remarriage until May 2006.  Thus, 
recovery of the overpayment corresponding to the period from 
September 1, 2001 to February 16, 2003 would not defeat the 
purpose of the benefits originally authorized.  38 C.F.R. § 
1.965(a)(4) (2010).

The fifth element involves 'unjust enrichment,' i.e., the concept 
that failure to make restitution would result in unfair gain to 
the debtor.  38 C.F.R. § 1.965(a)(5) (2010). In this case, the 
Veteran clearly received additional VA benefits to which he was 
not legally entitled.  Although he was remarried in February [redacted], 
2003, the law is clear that the effective date of the award of 
additional compensation on account of his second marriage is the 
date evidence of the marriage is received.  38 C.F.R.             
§ 3.401(b)(1).  In this case, the RO did not receive notification 
of the Veteran's remarriage until May 2006.  

Nonetheless, although he was not legally entitled to an 
additional allowance for a spouse because he failed to provide VA 
with a copy of his marriage certificate prior to May 2006, the 
Board again observes that the Veteran was, in fact, married again 
in February [redacted], 2003.  Under the circumstances in this case, and 
in the context of equity and good conscience, the Board concludes 
that waiver of the amount of the overpayment corresponding to his 
period of marriage (i.e., February [redacted], 2003 in accord with 38 
C.F.R. § 3.31), would not result in unjust enrichment to the 
Veteran.  On the other hand, nonrecovery of the additional 
compensation he received for a spouse from September 1, 2001 to 
February 16, 2003 would in fact result in a windfall and produce 
unfair gain to this Veteran, as he was not entitled to any 
additional allowance for a spouse during this period.  The 
failure of the Government to insist on its right to repayment of 
this portion of the debt would result in the Veteran's unjust 
enrichment at the expense of the taxpayer, and it would 
negatively impact other VA beneficiaries as resources for their 
care is certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable right 
or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The 
Veteran has not claimed that he relinquished any right or 
incurred any legal obligation in reliance on receipt of VA 
benefits, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, 
and affording the Veteran the benefit of the doubt, the Board 
finds that a partial waiver of the Veteran's compensation 
overpayment indebtedness from the period of February [redacted], 2003 to 
May 31, 2006, is consistent with the principles of equity and 
good conscience in this case.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.963(a), 1.965(a).

However, recovery of the remainder of the compensation 
overpayment indebtedness, from the period of September 1, 2001 to 
February 16, 2003, does not violate the principles of equity and 
good conscience.  Id.  Based on the above, the Board finds that 
the Veteran bears some fault in the creation of this debt, that 
repayment of this amount would not result in undue financial 
hardship to him or deprive him of the basic necessities of life, 
nor would it defeat the purpose for which the benefits were 
intended, and failure to recover this portion of the overpayment 
would result in unfair gain to the Veteran.  As noted above, in 
the Veteran's most recent Financial Status Report, the monthly 
income including that of his spouse is greater than the total 
monthly expenses, which included payments to other debt 
collectors.  The Board emphasizes that after taking care of basic 
necessities such as shelter and food, the Veteran is expected to 
accord a debt to VA the same regard given to any other debt.  
Repayment of the Government debt in monthly installments would 
not deprive the Veteran, or his family, the basic necessities of 
life.  38 C.F.R. § 1.965(a)(3).  These factors overwhelmingly 
dictate that as a matter of equity, his request for waiver of 
recovery of the remainder of the debt (from the period of 
September 1, 2001 to February 16, 2003) must be denied.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

A partial waiver of the Veteran's compensation overpayment 
indebtedness, from the period of February [redacted], 2003 to May 31, 
2006 is granted.  

Waiver of recovery of the remainder of the compensation 
overpayment indebtedness from the period of September 1, 2001 to 
February 16, 2003 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


